Citation Nr: 1402288	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-00 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative residuals of a left knee strain, currently rated as 10 percent disabling.

2.  Entitlement to an increased, compensable evaluation for scars of the left knee.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to November 1986, from September 2001 to September 2002, and from October 2002 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for post-operative residuals of a left knee strain and scars of the left knee; a noncompensable disability evaluation was assigned for each, effective February 25, 2006.

During the appeal, a February 2013 rating decision granted an increased, 10 percent disability evaluation for the Veteran's post-operative residuals of a left knee strain, also effective February 25, 2006.  The grant of a higher rating for his post-operative residuals of a left knee strain is not a full grant of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased rating; thus, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Virtual VA claims file has been reviewed.  

This case was previously remanded by the Board in October 2009, wherein the Board found that additional development, including additional VA examinations, was necessary prior to adjudication of the issues on appeal, as listed above.  The requested VA examinations were provided in June 2012 and March 2013; an additional supplemental statement of the case (SSOC) was issued in August 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   The Veteran's claims have been returned to the Board.



FINDINGS OF FACT

1.  Post-operative residuals of a left knee strain are manifested by painful and limited motion; remaining flexion is better than 45 degrees.

2.  The scars of the left knee are no more than 13 centimeters long and superficial; the scars are not deep, unstable, or painful, and do not cause limitation of motion or function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for post-operative residuals of a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  The criteria for a compensable disability rating for scars of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2006 and July 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claims for service connection and his subsequent claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected post-operative residuals of the left knee and scars of the left knee, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  In the Veteran's case currently on appeal to the Board, there is no evidence of worsening of the Veteran's knee disability and scars since the 2012 and 2013 VA examinations, including no assertion by the Veteran of worsening since the most recent VA examinations.  The Veteran here does not assert that his disabilities worsened since the most recent VA examination; he merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability on appeal has not materially changed and uniform evaluations are warranted. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Post-operative Residuals of a Left Knee Strain

In June 2007, the RO granted entitlement to service connection for post-operative residuals of a left knee strain, and assigned a noncompensable disability evaluation was assigned pursuant to Diagnostic Code (DC) 5257, effective February 25, 2006.  

As previously discussed, the February 2013 rating decision granted an increased, 10 percent disability evaluation for the Veteran's post-operative residuals of a left knee strain, also effective February 25, 2006; at that time, the RO changed the Diagnostic Code assigned to the Veteran's post-operative residuals of a left knee strain to DC 5260 based on findings of pain with motion, in accordance with 38 C.F.R. § 4.59.  Additionally, the RO assigned a 10 percent disability evaluation for instability of the leg, effective February 20, 2008, pursuant to DC 5257; the Board notes that the Veteran has not disagreed with the separate evaluation for instability and it is not before the Board.  

Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  A 10 percent disability evaluation is warranted for slight recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent disability evaluation is warranted for moderate recurrent subluxation or lateral instability of the knee.  Id.  For a 30 percent disability evaluation, there must be severe knee impairment, with recurrent subluxation or lateral instability.  Id.  The Veteran receives a separate, 10 percent evaluation for his left knee instability.

After a review of the evidence of record, the Board finds that the Veteran's service-connected post-operative residuals of a left knee strain most nearly approximates the criteria for a 10 percent disability evaluation.  The current evaluation contemplates pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to greater than 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees, as required for a 20 percent rating (Diagnostic Code 5260).  The Board observes that the Veteran had full range of motion at his April 2007 VA examination, despite pain on motion; x-rays did not show arthritis.  Likewise, at the February 2008 VA examination, the Veteran's range of motion was to 90 degrees flexion, with pain.  Most recently, at the June 2012 VA examination, x-rays showed arthritis and flexion to 115 degrees with pain.  The Board accepts the lay evidence that he has pain and stiffness.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.

Regarding the other plane of motion, the June 2007 VA examination disclosed that the Veteran had full extension, to 0 degrees.  Likewise, at the February 2008 VA examination, extension was to 5 degrees, which is noncompensable under Diagnostic Code 5261.  The Board acknowledges that, upon examination in June 2012, the Veteran had extension limited to 10 degrees, which is equivalent to that required for a 10 percent evaluation.  Nevertheless, the Veteran is not entitled to a separate 10 percent disability rating for limitation of extension, as the Veteran's current 10 percent disability rating is based on painful motion in flexion in accordance with 38 C.F.R. § 4.59; the rating is not based upon actual limitation of flexion to 45 degrees.  The Board acknowledges that, under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and painful joints are entitled to at least the minimum compensable rating for the joint; however, 38 C.F.R. § 4.59 is intended "recognize painful motion with [a particular] joint" and not a plane of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system").  As such, VAOPGCPREC 9-2004 is inapplicable.  The Veteran cannot be rated for pain on motion, without actual compensable limitation of the plane of motion (flexion) under Diagnostic Code 5260, and receive a separate rating for limitation of another plane of motion (extension) under Diagnostic Code 5261.  Nonetheless, under Diagnostic Code 5261, the Veteran is not entitled to a higher, 20 percent disability rating than he currently receives, as he does not have extension limited to 15 degrees.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for post-operative residuals of a left knee strain, which would support a higher rating for the left knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examination and consultation reports were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was also no evidence of crepitus or fatigability.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  As a result, his current 10 percent rating for post-operative residuals of a left knee strain, adequately compensates him for the extent of his pain.

Additionally, the Board has considered the issue of an increased rating for the entire rating period on appeal under several other diagnostic codes used to evaluate disabilities of the knee.  There is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula of the left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; however, there is no evidence of dislocated semilunar cartilage upon examination.

Scars of the Left Knee

The Veteran's scars of the left knee are assigned a noncompensable disability evaluation, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  During the pendency of the claim/appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708 -12 (Sept. 23, 2008).  The revisions apply only to Diagnostic Codes 7801-7805, and the effective date of the revisions is October 23, 2008; the revised criteria apply to all applications for benefits received by VA on or after that date.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria regardless of whether such Veteran's disability has increased since the last review.  Id.  No such request has been made in this case.  Therefore, the claim is evaluated using the old criteria only.

According to the former version of Diagnostic Code 7801, scars other than those of the head, face, and neck, that are deep or cause limitation of motion, are rated as 10 percent disabling if the area or areas exceed 6 square inches (39 square centimeters).  Under the former version of Diagnostic Code 7802, scars other than those of the head, face, and neck, that are superficial and do not cause limited motion are rated as 10 percent disabling if the area or areas are at least 144 square inches (969 square centimeters).  Diagnostic Code 7803 provides for a 10 percent rating where the scar is superficial and unstable.  Diagnostic Code 7804 provides for a 10 percent rating where the scar is superficial and painful.  Diagnostic Code 7805 provides for a rating based on limitation of function of the affected part.

After a review of all the evidence, the Board finds against an increased, compensable evaluation for the Veteran's scars of the left knee under any of the Diagnostic Codes 7801-7805 in effect prior to October 23, 2008.  The December 2008 VA examination report states that the Veteran's left knee scar is 11 centimeters long, mobile, nontender, and nonadherent to underlying tissue; there were no keloid formations, ulcerations, or neurological findings.  The March 2013 VA examination report states that the Veteran's left knee scars are neither painful nor unstable; the scars were superficial and linear.  The largest scar was 13 centimeters long; 3 other scars were .5 centimeters long.  None of the scars caused limitation of function of the left knee joints.  As the Veteran's scars are nonadherent and do not cause limitation of motion, Diagnostic Codes 7801 and 7802 do not apply.  The scars are neither unstable nor painful; thus, the Veteran is not entitled to a compensable evaluation under Diagnostic Codes 7803 and 7804.  There is no limitation of function of the left knee related to the Veteran's scars; therefore, a higher, compensable rating is not warranted under Diagnostic Code 7805.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7805.

To the extent that the Veteran contends that a higher rating should be assigned, the Board finds that he is competent to report his symptoms; however, the medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which his scars are being evaluated.  The Board has considered the statements by the Veteran and accepts them as credible.  Nevertheless, the Board finds that the medical evidence is more probative than any implied pleadings or lay evidence.  However, neither the lay nor medical evidence suggests that the scars functionally limit the Veteran.  As such, the Board finds the examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee disability and left knee scars are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examinations and treatment records and which provided the basis for the disability ratings that have been assigned.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's post-operative residuals of a left knee strain and scars of the left knee is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with post-operative residuals of a left knee strain and scars of the left knee, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for post-operative residuals of a left knee strain is denied.

Entitlement to a compensable disability evaluation for scars of the left knee is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


